DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 05/27/2021.
	Claims 1-20 are pending in this application.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statements (IDS) filed on 03/02/2021, 04/05/2021, and 05/27/2021.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Foreign Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file of parent application no. 16/351,709. 

Specification

4.	The specification has been checked to the extent necessary to determine the presence of possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2019/0131235)
	Regarding claim 1, Wang discloese a method of fabricating a redistribution substrate, the method comprising: 
	forming a first conductive pattern RDL1 (fig. 14); 
	forming a first photosensitive layer PR3 (fig. 15) on the first conductive pattern RDL1, the first photosensitive layer PR3 having a first through hole (openings V2, fig. 17, para. 0034) exposing a first portion of the first conductive pattern RDL1; 
	forming a first via CV2 in the first through hole (see para. 0034); 
	removing the first photosensitive layer PR3 (fig. 16, and para. 0035); 
	forming a first dielectric layer PM2 (fig. 16) that encapsulates the first conductive pattern RDL1 and the first via, the first dielectric layer PM2 exposing a top surface of the first via CV2 (fig. 17); 
	forming a second conductive pattern RDL2 (fig. 18) on the top surface of the first via CV2, 
	forming a second dielectric layer PM3 (fig. 20) that covers the second conductive pattern RDL2; 
	etching the second dielectric layer PM3 to form a second through hole V3 (fig. 19) that exposes a second portion of the second conductive pattern RDL2; 
	forming a second via RDL3 (fig. 20) filling the second through hole V3 and an under bump pad PAD (fig. 21, paras. 0046-0047) lying on the second via V3; and 
	mounting a semiconductor chip  on the under bump pad using a connection terminal.  See paras. 0046-0047. 

	Regarding claim 2, Wang discloses the method of claim 1, wherein the first through hole V2 of the first photosensitive layer PR3 has a pillar shape having uniform width.  See figs. 15-17.

	Regarding claim 3, Wang disclsoes the method of claim 1, further comprising forming a first seed layer S1 that covers the first conductive pattern RDL1 (fig. 14) before forming the first photosensitive layer PR3 (fig. 15), and 28wherein forming the first via V2 (in which the first via CV2 being formed) comprises using the first seed layer S1 as a seed to form a conductive material that fills the first through hole.  

	Regarding claim 4, Wang discloses the method of claim 1, wherein the second via V3 and the under bump pad PAD are integrally formed into a single body.  See figs. 20-21.

	Regarding claim 5, Wang discloses the method of claim 1, wherein the second through hole V3 has a tapered shape whose width increases with increasing distance from the second conductive pattern.  See figs. 15-17.

	Regarding claim 6, Wang discloses the method of claim 1, wherein a second width of a bottom surface of the second through hole V3 is greater than a first width of the first through hole V2.  See fig.19.

	Regarding claim 7, Wang discloses the method of claim 1, wherein forming the second via V3 and the under bump pad PAD comprises: 
	forming a second seed layer S3’ that covers the second dielectric layer PM3 (fig. 19) and also covers a bottom surface and an inner wall of the second through hole V3;
	forming on the second dielectric layer PM3 a second photosensitive layer PR4 (fig. 19) that has a third through hole exposing the second through hole; and 
	using the second seed layer S3’ as a seed to form a conductive material that fills the third through hole.  See fig. 19.

	Regarding claim 8, Wang discloses the method of claim 1, wherein the first through hole V2 is formed by an exposure process performed on the first photosensitive layer.  See para. 0037.

	Regarding claim 9, Wang discloses the method of claim 1, after forming the first dielectric layer PM2, further comprising performing a grinding process on a top surface of the first dielectric layer PM2 to expose the top surface of the first via CV2.  See figs. 15-16.  

	Regarding claim 10, Wang discloss a method of fabricating a redistribution substrate, the method comprising: 
	forming a first conductive pattern RDL1 (fig. 14); 
	forming a first layer PR3 (fig. 15) on the first conductive pattern; 
	performing an exposure process on the first layer to form a first through hole V2 (fig. 17, para. 0034) exposing the first conductive pattern; 
	filling a conductive material CV2 in the first through hole to form a first via; 
	removing the first layer (fig. 16, para. 0035); 
	forming a first dielectric layer PM2 (fig. 16) that encapsulates the first conductive pattern and the first via; 
	performing a grinding process on a top surface of the first dielectric layer PM2 to expose a top surface of the first via CV2 (see figs. 16-17, and para. 0037); 
	forming a second conductive pattern RDL2 (fig. 18) on the top surface of the first via CV2, and 
	forming a second dielectric layer PM3 (fig. 19) that covers the second conductive pattern.  

	Regarding claim 11, Wang disclsoes the method of claim 10, wherein the first through hole V2 of the first layer has a pillar shape having uniform width.  See figs. 17-19.

	Regarding claim 12, Wang discloses the method of claim 10, further comprising forming a first seed layer S1 (fig. 14) that covers the first conductive pattern RDL1 before forming the first layer PR3 (fig. 15), and wherein forming the first via comprises using the first seed layer S1 as a seed to form the conductive material that fills the first through hole.  

	Regarding claim 13, Wang discloses the method of claim 10, wherein the first layer PR3 comprises a photosensitive hardmask material.  See para. 0034.

	Regarding claim 14, Wang discloses the method of claim 10, further comprising: 
	etching the second dielectric layer PM3 to form a second through hole V3 (fig. 19) that exposes the second conductive pattern RDL2; 
	forming a second via RDL3 (fig. 20) filling the second through hole and an under bump pad lying on the second via; and 
	mounting a semiconductor chip on the under bump pad PAD using a connection terminal.  See paras. 0046-0047.

	Regarding claim 15, Wang disclsoes the method of claim 14, wherein the second via and the under bump pad are integrally formed into a single body.  See figs. 20-21.

	Regarding claim 16, Wang disclsoes the method of claim 14, wherein the second through hole V3 has a tapered shape whose width increases with increasing distance from the second conductive pattern.  See fig. 19.

	Regarding claim 17, Wang discloses the method of claim 14, wherein a second width of a bottom surface of the second through hole V3 is greater than a first width of the first through hole V2.  See fig. 19.

	Regarding claim 18, Wang discloses the method of claim 14, wherein forming the second via V3 and the under bump pad PAD comprises: 
	forming a second seed layer S3’ (fig. 19) that covers the second dielectric layer PM3 and also covers a bottom surface and an inner wall of the second through hole V3;
	31forming on the second dielectric layer PM3 a second photosensitive layer PR4 that has a third through hole exposing the second through hole; and using the second seed layer as a seed to form a conductive material that fills the third through hole.  

	Regarding claim 19, Wang discloses a method of fabricating a redistribution substrate, the method comprising: 
	forming a first conductive pattern RDL1 (fig. 14) on a substrate 110A; 
	forming a first photosensitive layer PR3 (fig. 15) covering the first conductive pattern on the substrate; 
	performing an exposure process on the first photosensitive layer to form a first through hole V2 (fig. 17, para. 0034) exposing the first conductive pattern; 
	forming a first via CV2 (para. 0034) in the first through hole; 
	removing the first photosensitive layer PR3 (fig. 16, and para. 0035); 
	forming a first dielectric layer PM2 (fig. 16) that encapsulates the first conductive pattern and the first via on the substrate, the first dielectric layer PM2 exposing a top surface of the first via CV2; 
	forming a second conductive pattern RDL2 (fig. 18) on a top surface of the first dielectric layer, the second conductive pattern is connected with the first via CV2, 
	forming a second dielectric layer PM3 (fig.20) covering the second conductive pattern on the first dielectric layer; 
	etching the second dielectric layer PM3 to form a second through hole V3 (fig. 19) that exposes the second conductive pattern RDL2; 
	forming a second via RDL3 (fig. 20) filling the second through hole; and 
	forming an under bump pad PAD (fig. 21, paras. 0046-0047) on the second dielectric layer PM3.

	Regarding claim 20, Wang discloses the method of claim 19, wherein the first through hole V2 of the first photosensitive layer has a pillar shape having uniform width, and wherein the second through hole V3 of the second dielectric layer has a tapered shape whose width increases with increasing distance from the second conductive pattern.  See fig. 19.

Conclusion

7.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.



/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        July 2, 2022